[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT NO. 150OBJECTION TO MOTION FOR SUMMARY JUDGMENT NO. 154
It appears that a motion for summary judgment is not the proper procedural vehicle to resolve this claim. Pawtucket holds the $69,364.78 settlement funds. If the court grants Chase's motion for summary judgment on its counterclaim, judgment would enter against the plaintiffs in their personal capacities, and not against Pawtucket. That judgment would not give Chase the right to receive the $69,364.78 currently being held by Pawtucket. However, it appears that Pawtucket can assert an interpleader claim by filing a crossclaim against Chase and a counterclaim against the plaintiffs. See Practice Book §§ 538 and 539. Accordingly, the court denies Chase's motion for summary judgment.
SAMUEL S. FREEDMAN, JUDGE